580 S.W.2d 814 (1979)
Mary Sue CRAFT, Petitioner,
v.
Jerry David CRAFT, Respondent.
No. B-8333.
Supreme Court of Texas.
May 2, 1979.
*815 Berman, Fichtner & Mitchell, Jay S. Fichtner and Beverly A. Lebowitz, Dallas, for petitioner.
Ray, Anderson, Shields, Trotti & Hemphill, Charles O. Shields, Dallas, for respondent.
PER CURIAM.
Pursuant to Tex.Family Code, Section 11.11, the district court appointed Jerry David Craft temporary managing conservator of his children until final determination of a pending motion to modify the managing conservatorship of the children. The Court of Civil Appeals ruled that the temporary order is not appealable and dismissed the appeal. 579 S.W.2d 506. Mary Sue Craft has filed an application for writ of error to this Court which is refused. Tex.R.Civ.P. 483.
Section 11.11(a) temporary orders are governed procedurally by Section 11.11(b). There is, however, no provision in Section 11.11, or otherwise in the Family Code, for an appeal therefrom. Section 11.19 expressly governs appeals from orders entered in suits affecting the parent-child relationship but is silent with respect to Section 11.11 orders. We agree with the ruling that such orders are not appealable.
We note our refusal, no reversible error, of the application for writ of error in In the Interest of Stuart, 544 S.W.2d 821 (Tex.Civ. App.1976, writ ref'd n. r. e.). However, the ruling of the Court of Civil Appeals that a temporary order under Section 11.11 is appealable was not assigned as error in the application for writ of error in that case.